                          IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

DEBRA HATTEN-GONZALES, et al.,

          Plaintiffs,

vs.                                                 No. CIV 88-0385 KG/CG
                                                    Consolidated with
                                                    No. CIV-88-0786 KG/CG

DAVID SCRASE, Secretary of the
New Mexico Human Services Department,

          Defendant.



          ORDER ALLOWING WITHDRAWAL AND SUBSTITUTION OF COUNSEL
          This matter has come before the Court on Plaintiffs’ Unopposed Motion for Withdrawal

and Substitution of Counsel. The motion is well taken and will be granted. Maria Griego and

Adrianne Turner are permitted to withdraw from representation of the Plaintiffs in this matter.

Teague González and Tim Davis will be entered as attorneys of record for the Plaintiffs in this

matter.




                                             ____________________________________
                                             UNITED STATES DISTRICT JUDGE
Respectfully submitted,

 /s/ Tim Davis
Sovereign Hager
Teague González
Tim Davis
New Mexico Center on Law and Poverty
924 Park Ave. SW, Suite C
Albuquerque, NM 87102
(505) 255-2840 FAX (505) 255-2778

Daniel Yohalem
1121 Paseo de Peralta
Santa Fe, NM 87501
(505) 983-9433 FAX (505) 989-4844

Attorneys for the Plaintiff Class

Approved by

/s/Constance Tatham
Paul Ritzma
John Emery
Constance Tatham
New Mexico Human Services Department
1474 Rodeo Rd.
P.O. Box 2348
Santa Fe, New Mexico 87505
(505) 827-7701

Attorneys for Defendant
